NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply filed 2/8/2021, in response to the non-final office action mailed 10/8/2020.
Claims 1-12, 16-23, and 52-76 are pending.  Claims 27-33, 48 and 49 are withdrawn from further prosecution for the reasons set forth below. Claims 24, 27-33, 48 and 49 are canceled.  Claims 52-76 are newly added.
Claims 1-12, 16-23, and 52-76 are being allowed on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections- withdrawn
The objection of claims 8-12 is withdrawn in view the amendment filed 2/8/2021. 

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1-12 and 16-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view the arguments and exhibits filed 2/8/2021.
The rejection of claims 4-11 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 2/8/2021.

Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 1, 4-8, and 17-22 under 35 U.S.C. 103 as being unpatentable over Matthiessen et al. (U.S. 2011/0229455), and further in view of Zhou et al. (Thromb Haemost 101: 1070–1077 (2009))- hereinafter “Zhou 1”) and Zhou et al. (Anemia 2011:1-5 (2011)- hereinafter “Zhou 2”), is withdrawn in view the arguments filed 2/8/2021. The rejection of claims 1-8, 12, and 16-24 under 35 U.S.C. 103 as being unpatentable over Matthiessen et al. (U.S. 2011/0229455), Zhou et al. (Thromb Haemost 101: 1070–1077 (2009))- hereinafter “Zhou 1”), and Zhou et al. (Anemia 2011:1-5 (2011)- hereinafter “Zhou 2”), as applied to claims 1, 4-8, and 17-22 above, and further in view of Wagner et al (U.S. 2009/0317375), is withdrawn in view the arguments filed 2/8/2021.
The rejection of claims 1-9, 12, and 16-24 under 35 U.S.C. 103 as being unpatentable over Matthiessen et al. (U.S. 2011/0229455), Zhou et al. (Thromb Haemost 101: 1070–1077 (2009))- hereinafter “Zhou 1”), Zhou et al. (Anemia 2011:1-5 (2011)- hereinafter “Zhou 2”), and Wagner et al (U.S. 2009/0317375), as applied to claims 1-8, 12, and 16-24 above, and further in view of Duits et al. (CLINICAL IMMUNOLOGY AND IMMUNOPATHOLOGY 81: 96-98 (1996)), is withdrawn in view the arguments filed 2/8/2021.
The rejection of claims 1-12, and 16-24 under 35 U.S.C. 103 as being unpatentable over Matthiessen et al. (U.S. 2011/0229455), Zhou et al. (Thromb Haemost 101: 1070–1077 (2009))- hereinafter “Zhou 1”), Zhou et al. (Anemia 2011:1-5 (2011)- hereinafter “Zhou 2”), Wagner et al (U.S. 2009/0317375), and Duits et al. (CLINICAL IMMUNOLOGY AND IMMUNOPATHOLOGY 81: 96-98 (1996)), as applied Blood 21:6128-6135 (2012)), is withdrawn in view the arguments filed 2/8/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a method for treating or preventing a vaso-occlusive crisis in a subject suffering from sickle cell disease (SCD), the method comprising administering to the SCD subject in need thereof a therapeutically effective amount of a composition comprising A Disintegrin And Metalloproteinase with Thrombospondin type 1 motif, member-13 (ADAMTS13) is free of the prior art.
The closest art to the instant claims is Matthiessen et al. (U.S. 2011/0229455- previously cited).  
Matthiessen et al. teach liquid and lyophilized compositions of ADAMTS13 that are suitable for pharmaceutical administration, as well as methods of treating various diseases and conditions related to VWF and/or ADAMTS13 dysfunction in a subject (abstract, claims 1, 2, 17-20).  The ADAMTS (a disintegrin and metalloproteinase with thrombospondin type I motifs) proteins are a family of metalloproteinases containing number of conserved domains, including a zinc-dependant catalytic domain, a cysteine-rich domain, a disintegrin-like domain, and at least one, and in most cases multiple, thrombospondin type I repeats (para. [0004]). One ADAMTS family member, ADAMTS13, cleaves von Willebrand factor (vWF) between residues Tyr 1605 and Met 1606. Loss of ADAMTS13 activity has been linked to a number of conditions (para. [0005]).  Matthiessen et al. teach a method of treating a disorder associated with the 
Although Matthiessen et al. teach compositions and methods of treating disorders associated with thrombus formation comprising administration of ADAMTS13, the reference does not explicitly teach administration for treating a vaso-occlusive crisis in a subject suffering from sickle cell disease.  Examiner further refers to applicant’s arguments provided on pages 14-18 of the reply filed 2/8/2021 in which applicant asserts that sickle cell disease patients and vaso-occlusive crisis events have unpredictable pathologies and complications.  
Accordingly, the instant claims are free the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-12, 16-23, and 52-76 are being allowed as set forth in the amendment filed 2/8/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654